Ellison, J.
Defendant was convicted of committing a nuisance by keeping on premises occupied by him the carcass of a dead mule, contrary to an ordinance of the city of Savannah.
I. Defendant complains that there was no proof or allegation of the incorporation of the city. Such allegation and proof is not necessary. We will take judicial notice that the city of Savannah is a city of the fourth class. R. S., sec. 4931.
II. The next complaint is that the defendant is charged to have “unlawfully kept and maintained the nuisance, when the ordinance on that subject is, whoever shall “wilfully” keep or maintain, etc. This objection will not be considered well taken in a proceeding under a municipal ordinance where the same precision of pleading is not required as under an indictment.
Other objections were made to the proceeding and we have given them due consideration,' but think they
are not well taken. The judgment is affirmed.
All concur. .